 

 

AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case (NOTE: ldentify Changes with Asterisks ("))

 

 

 

 

 

Sheet l
UNITED STATES DISTRICT COURT
District of NEVADA
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CR]:MINAL CASE
V.
ARTU-RO NAVA_GOMEZ Case Number: 3:18-cr-61-LRH~WGC
USM Number: **22324-048
Date of Original Judgment: 4/9/2019 l_auren Gorman, AFPD
(Or Date of Lasl Amended Judgmenl) Defendant’s Attomey

Reason for Amendment:
n Correction of Sentence on Remand (18 U.S.C. 3742(0(1) and (2))
n Reduction of Sentence for Changed Cilcumstances (Fed. R. Crim.

P. 35(b))
n Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
8 Con'ection of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

n Modification of Supervision Conditions (l8 U.S.C. §‘i 3563(c) or 3583(¢))
|:| Modif.¢ation of imposed Term of imprisonment for tammqu and
Compelling Reasons (18 U.S.C. § 3582(¢)(|))

n Modification of lmposed Terrn of |mprisonment for lletroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(¢)(2)»

|:| Dire¢¢ Mmion w nisirici conn hamm w |:| 28 u.s.c. § 2255 or
|:| is u.s.c. § 3559(¢)(7)

n Modification of Restitution Order (18 U.S.C. § 3664)

VVVVVVVVVVVVVVV

THE DEFENDANT:
E pleaded guilty to count(s) l of the lndictment filed 7/18/18

I:l pleaded nolo contendere to count(s)

 

which was accepted by the court.
I:l was found guilty on count(s)

 

aRer a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Ofl'ense Offense Ended Count
8, U.S.C., 1326(a) Deported Alien Found Unlawfully in the United States 5/4/2018 l
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is impc sed pursuant to

the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)

 

I:I Count(s) I:l is CI are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name, residence,
or mailing address until all lines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay restitution,
the defendant must notify the conn and United States attomey of material changes in economic circumstances

4/8/2019

 

 

Date f Imposition of Judgment

%L/u,

ignature of Judge
Larry R. Hicks, United States District Judge:

 

Name and Title of Judge

‘///5/4 faa/f

Date'

AO 245C (Rev. 02/18) Amended judgment in a Criminal Case

Sheet 2 ¢ lm risonment
_W
DEFENDANT: Arturo Nava-Gomez
CASE NUMBER: 3:18-cr-61-LRH-WGC

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: TWENTY-ONE (21) MONTHS concurrent with sentence imposed in Case 3:15-cr-77-LRH-WGC
X The court makes the following recommendations to the Bureau of Prisons:

As close as possible to Bakersfield, CA (wife is moving there with children)

XThe defendant is remanded to the custody of the United States Marshal.

 

 

 

CI The defendant shall surrender to the United States Marshal for this district:
II| at Cl a.m. |I| p.m. on
C| as notified by the United States Marshal.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pr..sons:
Cl before 2 p.m. on
Cl as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Oft`lce.
RETURN
I have executed this judgment as follows:
Defendant delivered on to
a . with a certified copy of this judgment

 

 

UNlTED STATES MARSHAL

 

DEPUTY UNITED STATES MARS HAL

AO 245C (Rev. 02/| 8) Amended Judgment in a Criminal Case
Sheet 3 - Su ised Release
Judgrneni - page sol ,

DEFENDANT: Arturo Nava-Gomez
CASE NUMBER: 3:18-cr~6l-LRH-WGC

SUPERVISED RELEASE

Upon release ii'om imprisonment, you will be on supervised release for a term of: THREE 131 YEARS

!~"’!"£"

7.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaRer, as determined by the court, not to exceed 104 tests annually.
\:\ The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)

l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
X You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

\:\ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. c 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, or are a student, or were convicted of a qualifying offense. (check ifapplicable)

l:l You must participate in an approved program for domestic violence. (check ifapp/icable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case

Sheet 3A ¢ Su ised Release
Judgrneni - page z oi "

DEFENDAN'I`: Arturo Nava-Gomez
CASE NUMBER: 3:18-cr-61-LRH-WGC

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These cond.tions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

P‘:'*

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
li'om imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without fu'st getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation oflicer to visit you at any time at your home or elsewhere, and you must permit ihe probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ofiicer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
lO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchukus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court,

If the probation officer determines that you pose a risk to another person (including an organization), the probat .on officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office User Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant’s signature Date

AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case

Sheet 3D - Su ised Release
__H___-_' Judgmeni - page goi '7

DEFENDANT: Arturo Nava-Gomez
CASE NUMBER: 3: 18-cr-6l-LRH-WGC

SPECIAL CONDITIONS OF SUPERVISION

l. Deportation Compliance - If deported, you shall not reenter the United States without legal authorization

2. True Name - You shall use your true name at all times and will be prohibited from the use of any aliases,
false dates of birth, social security numbers, places of birth, and any other pertinent demographic information.

3. Report to Probation Officer After Release from Custody - If not deported, you shall report, in person, to
the probation office in the district to which you are released within 72 hours of discharge from custody.

AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case

Sheet 5 ~ Criniinal Mon Penalties
-_““h_-n_i'r-rn

ugmen-age o

DEPENDANT: Arturo Nava-Gomez
CASE NUMBER: 3:18-cr-61-LRH-WGC

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Bstitution
TOTALS $100 N/A WAIVED $N/A
|:l The determination of restitution is deferred until . An Amended Judgment in a Crir'iinal Case (A 0 245C)

will be entered after such determination
|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. c 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered giorigy or Percentage
Clerk of Court

Attention: Finance

Case No.:

333 Las Vegas Blvd. South, Room 1334
Las Vegas, Nevada 89101

 

 

TOTALS $ $
El Restitution amount ordered pursuant to plea agreement $
Cl The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full

before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. c 3612(f). All of the payment options on
Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. C 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the |:l fine C| restitution.

|:l the interest requirement for the Cl fine |:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 10A, and l l3A of Title 18 for offenses committed
on or after September l3, 1994, but before April 23, 1996.

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 6- Schedule of Payments

DEFENDANT: Arturo Nava-Gomez
CASE NUMBER: 3 : 1 8-cr-61 -LRH-WGC

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 

 

A X Lump sum payment of §100 due immediately, balance due
E| not later than . or
E| in accordance with |I| C, |I| D, |'_'l E, or |Il F below; or

B II| Payment to begin immediately (may be combined with |:l C, |:l D, or |Il P below); or

C |I| Payment in equal (e.g., weekly, monthly, quarte.’ly) installments of $
over a period of (e.g., months or years), to conunence (e.g., 30 or 60

 

days) after the date of this judgment; or

D El Payment in equal (e.g., weekly, monthly, quarte.“ly) installments of $
over a period of (e.g., months or years), to commence (e.g., 30 or 60 days) after

release from imprisomnent to a term of supervision; or

E |:I Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F |Il Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' lnmate Financial

Responsibility Program, are made to the clerk of the court
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint an:l Several Amount, and

corresponding payee, if appropriate

|:| The defendant shall pay the cost of prosecution.
|Il The defendant shall pay the following court cost(s):

|Il The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

Judgment ~ page , Ol ,

